Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.
 
Response to Amendment
The amendment filed on November 4th, 2021 has been entered. Claims 1-7 remain pending. The amendment to the claims to change “allowable” to “allowed” does not overcome the 35 U.S.C. 112(b) rejection of Claims 1-7 since the term “allowed width” is indefinite in scope as it does not detail the scope of what is an “allowed width.”

Response to Arguments
Applicant's arguments filed on 11/04/2021 with regards to Rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.  On Page 6-7 of Applicant’s Remarks, Applicant details “the fact that peak I can coincide with Np still does not address the recited claim features- claim 1 requires determining whether or not a number of actually measured peaks having an intensity or a peak area equal to or greater than a predetermined threshold coincides with a specified peak number specified for the standard sample”. Prior art Kobayashi (US20070221836) teaches that the peak judgment has an intensity value and displacement value compared to thresholds in Figure 15. From Figure 1 of Kobayashi, the peak judgment includes peak total numbers Np, and a loop is performed over the sample for each and every single peak, with the output of the mass number for each peak i. Figure 1 details that it performs a loop over each and every peak I, with a “collation with the internal database” as labelled by 4. Figure 15 is related to this as Figure 15 details the collation of the peaks judged carried out in the internal database. The peak judgment Np would be coinciding with a specified peak number i over the loop of i=1…Npl that is related to a comparison to a threshold and confirmed with the internal database.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/23/2021 was filed after the mailing date of the Final Rejection on 05/07/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-7 include the terms “first allowed width” (Claims 1 and 3-4), “altered allowed width” (Claims 1-2) and “second allowed width” (Claims 1-2, and 6) in which the term “allowed” is a relative term which renders the claim indefinite.  The term “allowed " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner interprets the term “allowed width” as defined as the width of the detection window. Claim 5 is rejected due to dependence on claim 1. Claim 7 added to the rejection due to dependence on Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US20070221836) in view of Wikfors (US5905192) and Matsumoto (US6134503).
As best understood, in regards to Claim 1, Kobayashi teaches “a chromatographic data system processing apparatus comprising memory (cash memory and hard disc for storing data – [0044]) storing a standard sample time table (Storage Database – Figure 4), the standard sample time table configured to pre-store a first retention time (τ - Figure 4) of a plurality of specific components (peptides, sugar chain – Figure 4) of a standard sample (Contents – Figure 4); a controller (control part 17 controls the entirety of the process– [0037]) configured to execute processing of: determining whether or not a number of actually measured peaks (Peak Judgment, 2 – Figure 1; Peak total Number Np – Figure 1) having an intensity or a peak area equal to or greater than a predetermined threshold (ion intensity > threshold value – Figure 15) coincides with a specified peak number (peak i, 4-1 – Figure 1. See arguments above) specified for the 10standard sample, in a case where one or more actually measured peaks cannot be identified (Correspond with the internal DB, 4-3 – Figure 1) when chromatogram of the standard sample is identified based on the standard sample time table;  altering the standard sample time table of at least one of the specific 15components in the standard sample time table, in a case where the number of the actually measured peaks is determined to coincide with the specified peak number (Intensity information correction flow – Figure 17); identifying the actually measured peaks, in a case where all of the actually 20measured peaks having an intensity or a peak area equal to or greater than the predetermined threshold (ion intensity > threshold value – Figure 15); (LC Retention Time – [0042]) of the actually measured peaks as an actually measured retention time (LC Retention Time – [0042]).”
Kobayashi does not teach “the standard sample table as including a first allowed width, altering the standard sample time table, identifying the actually measured peaks based on an altered table, or a measurement sample time table, in a case where the actually measured peaks are identified based on the altered standard sample time table.”
Matsumoto teaches “standard sample time table with a first allowed width (Width of Detection Window - Column 3, Lines 47-55), altering the standard sample time table (S106 – Figure 6), identifying the actually measured peaks (S103 – Figure 6) based on the altered standard sample time table, a measurement sample time table (Storing Identification Table – Column 3, lines 30-45) in a case where the actually measured peaks are identified based on the altered standard sample time table (Loop from S102 to S106b back to S103 – Figure 6).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Matsumoto to use a routine with a loop to modify the reference table when a peak is unidentifiable.  Taking this known qualitative analysis routine with the storage database as taught by Kobayashi and including details of the allowed width as taught by Matsumoto would be predictable for accurate and efficient measurements of peaks in data.
Kobayashi in view of Matsumoto does not teach “increasing the first allowed width of at least one of the specific components in the standard sample time table to an altered allowed width and identifying the actually measured peaks in a case where all of the actually measured peaks fall within a range of the altered allowed width taking the first retention time as a center; 
Wikfors teaches “increasing the first allowed width (Retention window is shifted, stretched, distorted – Column 3, lines 15-30) of at least one of the specific components in the standard sample time table to an altered allowed width (Retention window is shifted, stretched, distorted – Column 3, lines 15-30) and identifying the actually measured peaks in a case where all of the actually measured peaks fall within a range of the altered allowed width taking the first retention time as a center (Third Window W3 centered about expected retention time – Column 12, Lines 44-60); a predetermined second allowed width (Stretch Parameter R with width of third window – Column 12, lines 44-60).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Matsumoto to incorporate the teachings of Wikfors to adjust the retention time windows in which the peaks are associated with to improve matching of the peaks in the standard peak group to the captured peaks. Incorporating the teachings of Wikfors to modify (stretch) the window size about the retention time into this qualitative analysis would be an obvious modification to make to improve peak identification.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Wikfors, Matsumoto, and Ito (US 5670379).
As best understood, in regards to Claim 2, Kobayashi in view of Wikfors and Matsumoto discloses the claimed invention as discussed in Claim 1 except for “the standard sample time 
Ito teaches “the standard sample time table is altered such that the second allowed width is narrower than the altered allowed width (Preferable to narrow time window width – Column 6, lines 1-2).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Wikfors and Matsumoto to incorporate the teachings of Ito to narrow the time window width to improve the reliability of analyzed results of the system and including peak identification of the chromatograph.

As best understood, in regards to Claim 3, Kobayashi in view of Wikfors and Matsumoto discloses the claimed invention as discussed in Claim 1 and Kobayashi further teaches “determining whether or not a number of actually measured peaks (Peak Judgment, 2 – Figure 1; Peak total Number Np – Figure 1) having an intensity or a peak area equal to or greater than a predetermined threshold (ion intensity > threshold value – Figure 15) coincides with a specified peak number (peak i, 4-1 – Figure 1) specified for the standard sample (Contents – Figure 4) includes: extracting a number of the actually measured peaks (Peak Judgment – Figure 17) within a range of a measurement window (Within X minutes after the start of the analysis – Figure 17).”
Kobayashi in view of Wikfors and Matsumoto does not teach “a time interval between a minimum time obtained by subtracting the first allowed width from a minimum of the 
Ito teaches “a time interval between a minimum time obtained by subtracting the first allowed width from a minimum of the retention time in the standard sample time table and a maximum time obtained by adding the first allowed width to a maximum of the retention time in the standard sample time table (Time window with allowed width of ±0.15 in accordance with the retention time – Column 5, Lines 38-45).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Wikfors and Matsumoto to incorporate the teachings of Ito to set the measurement window to a time interval defined as the retention time ± the allowed width to magnify the window for improved peak identification.

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Wikfors, Matsumoto, and Ishii (US 2002/0062683).
As best understood, in regards to Claim 4, Kobayashi in view of Wikfors and Matsumoto discloses the claimed invention as discussed in Claim 1 except for “wherein the controller is configured to execute processing of: outputting an identification result for the actually measured peaks, wherein the controller attaches mark information to the actually measured peaks that are identified in correspondence with peaks being out of the first allowed width to output the mark information with the actually measured peaks.”
(Identification Result – [0048]) for the actually measured peaks, wherein the controller attaches mark information (# - Figure 7, [0048]) to the actually measured peaks that are identified in correspondence with peaks being out of the first allowed width to output the mark information with the actually measured peaks.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Wikfors and Matsumoto to incorporate the teachings of Ishii to include the controller to attach mark information to peaks for improving identification of peaks.

As best understood, in regards to Claim 7, Kobayashi in view of Wikfors and Matsumoto discloses the claimed invention as discussed in Claim 1 and Matsumoto further teaches “identifying actually measured peaks of a measurement sample based on the measurement sample time table (S103 after loop occurring with S106 – Figure 6).”
Wikfors further teaches “determining whether a peak is accurately identified (Column 13, lines 44-54).”
Kobayashi in view of Wikfors and Matsumoto does not teach “the controller calculates a correlation coefficient of the actually measured retention time and the first retention time, which correspond to each of all the actually measured peaks, and determines whether or not the correlation coefficient is equal to or greater than a reference value.”
Ishii teaches “the controller calculates a correlation coefficient (Equation (1) – [0043]) of the actually measured retention time and the first retention time, which correspond to each of ([0048]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Wikfors and Matsumoto to incorporate the teachings Ishii to improve the accuracy of detection and identification of the peaks by the use of a correlation coefficient that is based on the retention time.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Wikfors, Matsumoto, and Noda (US2016/0224830).
As best understood, in regards to Claim 5, Kobayashi in view of Wikfors and Matsumoto discloses the claimed invention as discussed in Claim 1 and Matsumoto further teaches “a specific component that should not be identified, the controller increases the threshold (Column 4, Lines 63-67 and Column 5, Lines 1-10) in order not to measure the specific component that should not be identified.”
Kobayashi in view of Wikfors and Matsumoto does not teach “a case of a predetermined measurement wavelength as a parameter.”
Noda teaches “a predetermined measurement wavelength ([0023]) as a parameter.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Wikfors and Matsumoto to incorporate the teachings of Noda to use the wavelength as a parameter for adjusting the threshold to remove peaks to improve the identification of other peaks.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Wikfors, Matsumoto, and Andersson (US2014/0324362).
As best understood, in regards to Claim 6, Kobayashi in view of Wikfors and Matsumoto discloses the claimed invention as discussed in Claim 1 and Matsumoto further teaches “identifying actually measured peaks of a measurement sample based on the measurement sample time table (S103 after loop occurring with S106 – Figure 6), wherein after the controller identifies the actually measured peaks of the measurement sample, the controller determines  (Peak identifying means – Column 5, 18-26) whether or not a peak falls within a range of the second allowed width.”
Wikfors further teaches “determining whether a peak is accurately identified (Column 13, lines 44-54).”
Kobayashi in view of Wikfors and Matsumoto does not teach “determining whether or not a peak of at least a last eluted component among the actually measured peaks falls within a range.”
Andersson teaches “determining whether or not a peak of at least a last eluted component (Last peak – [0042]) among the actually measured peaks (Figure 3) of the measurement sample.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi in view of Wikfors and Matsumoto to incorporate the teachings Andersson to improve the accuracy of detection and identification of the peaks including the last peak by using a table with a modified width.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863